Citation Nr: 1805460	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for a neck disorder prior to July 14, 2017.

3.  Entitlement to an initial compensable rating for a migraine disorder prior to October 30, 2013.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2017, the Board granted the Veteran's tinnitus claim and remanded the remaining issues on appeal for further development.  In a November 2017 rating decision, the RO granted service connection for left ear hearing loss and continued to deny right ear hearing loss.  As such, the issue of entitlement to service-connection for left ear hearing loss is no longer on appeal.  

Additionally, in a November 2017 rating decision, the RO increased the Veteran's migraine and neck disorder ratings to 30 percent, effective October 30, 2013 and July 14, 2017, respectively.  The Board notes that in the Veteran's July 2012 substantive appeal, he stated that he wanted a 20 percent rating for both disorders.  Moreover, in a November 2017 correspondence, the Veteran indicated that he only wanted to appeal the periods prior to the assignment of the 30 percent ratings for his migraine and neck disorders, respectively.  Therefore, the 30 percent ratings for the Veteran's migraine and neck disorders since October 30, 2013 and July 14, 2017, respectively, are a full grant of the benefits sought on appeal, and this part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Lastly, the Board notes that the Veteran has filed a separate claim for a temporary total evaluation for treatment related to his neck disorder that required convalescence, which was denied by the RO in a February 2017 rating decision.  The Veteran has since filed a timely notice of disagreement (NOD).  Therefore, given that this issue was separately adjudicated (apart from his increased rating claim for a neck disorder) and the RO had acknowledged receipt of the NOD, the Board declines to take jurisdiction over this issue until it has been properly perfected and certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).


FINDINGS OF FACT

1.  Prior to July 14, 2017, the Veteran's neck disorder has been characterized by pain and limitation of motion with forward flexion of the cervical spine to 15 degrees or less; ankylosis has not been shown.  

2.  Prior to October 30, 2013, the Veteran's migraines have been characterized by characteristic prostrating migraine attacks averaging one in two months over the last several months.  

3.  Throughout the entire period on appeal, the Veteran does not have right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no more, for a neck disorder prior to July 14, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for an initial rating of 30 percent, but no more, for a migraine disorder prior to October 30, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2017).

3.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected migraine and neck disorders.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neck Disorder

Prior to July 14, 2017, the Veteran has been in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5237 (addressing cervical sprain).  A rating in excess of 10 percent is warranted for a disability of the cervical spine when the evidence shows:
* Forward flexion of the cervical spine 15 degrees or less (30 percent); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent)
38 C.F.R. § 4.71a (2017).

Based on the evidence of record, a rating of 30 percent, but no more, is warranted prior to July 14, 2017.  

Here, at private treatment examinations in March 2009 and May 2011, the Veteran's cervical range of motion was moderately to markedly restricted with pain during motion.  In a July 2012 VA examination, the Veteran had about 20 degrees of forward flexion in his neck with pain throughout motion.  Further, in conjunction with the Veteran's credible statements, the Board determines that the evidence is at least in equipoise that the Veteran's functional cervical range of motion is best characterized as 15 degrees or less when accounting for the Veteran's pain, flare-ups, pain, and weakness, as well as after repetitive testing.  

In arriving at this conclusion, the Board acknowledges the negative evidence which includes the Veteran's June 2010 and December 2011 VA examinations - in which he exhibited 35 and 45 degrees of flexion, respectively.  Nevertheless, the Board finds that the Veteran still had painful motion throughout flexion at both examinations.  Further, the overwhelming objective medical evidence indicates that his cervical range of motion was much more restricted.  As a result, the evidence is at least in equipoise that the Veteran had 15 degrees or less of flexion in his cervical spine.  Therefore, the Veteran's neck disorder most closely approximates the criteria for an initial 30 percent rating.  

As such, a rating of 30 percent for the entire period on appeal prior to July 14, 2017 is warranted.  Finally, as the Veteran has specifically requested a rating of 30 percent prior to July 14, 2017, the Board will consider this to be a full grant of the benefits sought on appeal and will not address whether or not he is entitled to a rating higher than 30 percent.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Migraine Disorder

Prior to October 30, 2013, the Veteran's migraine disorder has been assigned an initial noncompensable rating under 38 C.F.R. § 4.124a, DC 8100 (addressing migraines).  In order to warrant a compensable rating under this diagnostic code, the evidence must: characteristic prostrating attacks averaging one in two months over the last several months (10 percent), or, characteristic prostrating attacks averaging one a month over the last several months (30 percent).  

In this case, the Board determines that a rating of 30 percent, but no more, is warranted prior to October 30, 2013.  In this case, the Veteran's private treatment records indicate that he had at least one migraine with characteristic prostrating attacks averaging one a month during the period on appeal.  Specifically, the Veteran's February 2010, March 2012, and October 2013 treatment records report that the Veteran had bouts of characteristic migraine attacks, including nausea and vomiting, that severely restricted his ability to perform activities of daily living and even required hospitalizations.  

Additionally, the Board acknowledges the negative evidence which includes the Veteran's December 2011 VA examination - in which the examiner indicated the Veteran's headaches were not "migraines."  Nevertheless, the Board finds that the overwhelming medical evidence, including statements and records from the Veteran's treating neurologist, demonstrates that his headaches were in fact migraines, which occurred on a monthly basis.  Therefore, the evidence is at least in equipoise that the Veteran's migraines most closely approximates the criteria for an initial 30 percent rating for the entire period on appeal prior to October 30, 2013.  Additionally, given that the Veteran specifically requested a 30 percent rating for the period on appeal prior to October 30, 2013, the Board finds that this is a full grant of the benefits sought.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Service Connection

The Veteran asserts that he has right ear hearing loss that was related to his active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may only be granted for a current disability, and therefore, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record, the Board determines that service connection is not warranted for the Veteran's right ear hearing loss.  

Here, while the Board concedes in-service acoustic trauma, and finds the Veteran's statements regarding his hearing loss since service credible, service connection for right ear hearing loss is not warranted because the Veteran does not have right ear hearing loss as defined by VA.  38 C.F.R. § 3.385.  Specifically, medical evidence, including VA examinations in June 2010 and June 2017, as well as treatment records from March 2014, March 2015, and March 2016, all demonstrate that the Veteran does not have right ear hearing loss for VA purposes under 38 C.F.R. § 3.385, as he did not have auditory thresholds in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz of 40 dB or greater; or auditory thresholds for at least three of the above frequencies of 26 dB or greater; or speech recognition scores less than 94 percent.  Notably, at the Veteran's most recent July 2017 VA examination, he did not have any auditory thresholds above 25 dB at any frequency in his right ear, and his speech recognition score was 96 percent.  

Therefore, service connection is not for application because the evidence fails to demonstrate that a current disability exists as the Veteran does not have right ear hearing loss.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Moreover, as discussed below the Veteran was provided with VA examinations per the Board's March 2017 remand instructions.  

Finally, as discussed, this appeal was remanded by the Board in March 2017 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a VA examination in July 2017, which the Board finds that the examination, report, and opinions are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007.  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial rating of 30 percent, but no more, for a neck disorder prior to July 14, 2017, is granted.

An initial rating of 30 percent, but no more, for a migraine disorder prior to October 30, 2013, is granted.

Service connection for right ear hearing loss is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


